                      CASE 0:20-cv-00980-DSD-LIB Document 1-1 Filed 04/20/20 Page 1 of 2




                               In the United States District Court
                                 for the District of


                                                             )

                                Plaintiff pro   se,             )
                                                                )
                     vs!                                        l         No.
                                                                    )
                                                             ) lndex of Exhibits
                                   Defendant-               )
                                                                )
                                                                )       Judge
                                                             )
                                                            )

                                                      Index of Exhibits         # | of 2-
  The Plainti ff submits this Index of Exhibits.


                                                                                                                   ?an   /4,




   a1/      "    ,




-,t-; . -       .-
                                                                                                 Plaintiff pro se
                                                                                , DAIE _L I l{, l"}6,pn
                                   qqsffi-

                                         W'
                                                                                               SCANruHN
                                                                                                 APR 20     2020

                                                                                             U.S. DISTRICT COUfII MPLS
          CASE 0:20-cv-00980-DSD-LIB Document 1-1 Filed 04/20/20 Page 2 of 2




                        ln the United States District Court
                         for the District of


                                                           )

                            Pfaintiff pro   se,                )
                                                              )

                                                              l          No.
                                                                  )
                                                           ) Index of Exhibits
                               Defendant.                  )
                                                              )
                                                              )       Judge
                                                              )
                                                          )


                                                  lndex of Exhibits# #. e€ #*

The Plainti ff submits this Index of Exhibits.


                 r   ievt
AnlA!t)!Do+o Prae*'ice Ae&* *asues?n'{of,                             {argnri/erln.i*,+ rst .Enr,'i}e,n**l




                                                  ;or AlSa Pr;
 lo   ,,.Eir/uctt/ *'/ert*f t{fwrig;              s'   Frr:t',          okrsf--


                        tistd       *s
                                                                                  /',.1             Ou--
                                                                                                             Plaintiff pro   se

                                                                                    DATE        _L t ls           ta.a*
